Citation Nr: 1544895	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to May 16, 2011 for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to March 1972, including service in the Republic of Vietnam.  He died in November 2004.  The Appellant was the Veteran's spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted entitlement to DIC and assigned an effective date of July 10, 2012.  The Appellant appealed the effective date of the DIC claim in this decision, and the matter is now before the Board.  By a March 2014 rating decision, the RO partially granted the earlier effective date claim and assigned May 16, 2011 as the effective date of the DIC claim. 

The Appellant testified via videoconference before the undersigned Veterans Law Judge from the Salt Lake City RO in August 2014.  A transcript of her testimony has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2004.

2.  The Appellant's informal claim for DIC benefits was received on May 16, 2011, but no claim or application for entitlement to DIC was received prior to May 16, 2011.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 16, 2011 for the grant of entitlement to DIC have not been met.  38 U.S.C.A. § 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.1, 3.5, 3.102, 3.155, 3.159, 3.309, 3.400(c)(2), 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the grant of entitlement to DIC benefits should be assigned an effective date prior to May 16, 2011, which was the date that VA received her written informal claim for such benefits.

DIC may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a), 3.152 (2015); see 38 U.S.C.A. Chapter 11.  A veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2015).

Except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  For claims involving service-connected death after separation from service, if an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred; otherwise, the effective date for DIC is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  

The undisputed facts of this case show that the Veteran died on November [redacted], 2004 due to atherosclerotic heart disease.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), tinnitus, and bilateral hearing disabilities, which amounted to a combined rating of 40 percent.  Although the Veteran filed a claim for service connection for a myocardial infarction (claimed as a heart condition), the RO denied this claim; thus, he was not service connected for atherosclerotic heart disease at the time of his death.  

However, subsequent to the Veteran's death, VA changed its regulations regarding presumptions for certain diseases associated with herbicide exposure in service.  Specifically, VA issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2015).  See also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The intended effect of this amendment was to establish presumptive service connection for this disease based on herbicide exposure.  This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As a surviving spouse of a Vietnam veteran who died from a covered herbicide disease, the Appellant is a Nehmer class member.  As such, VA informed her in March 2011 that she might be entitled to retroactive benefits because ischemic heart disease was added to the list of covered herbicide diseases effective August 31, 2010.  In a letter received by VA on May 16, 2011, the Appellant stated her intentions to seek compensation benefits for the cause of the Veteran's death.  In a March 2014 rating decision, the RO interpreted this statement as an informal claim for DIC benefits because the Appellant filed a formal application for dependency and indemnity compensation, death pension and accrued benefits by a surviving spouse or child (VA Form 21-534) on July 10, 2012, which was within one year of being provided the form on June 29, 2012.  Thus, the RO assigned an effective date of May 16, 2011 for the Veteran's entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  

The Board notes that in February 2012, the RO granted service connection for ischemic heart disease and the cause of the Veteran's death.  The Appellant was granted retroactive benefits payments pursuant to the Nehmer line of cases and applicable VA regulations.  In an August 2013 rating decision, the RO initially granted DIC benefits from the date of the filing of VA Form 21-534, or July 10, 2012.  As mentioned above, the RO subsequently granted an earlier date of May 16, 2011.  

Initially, the Appellant contended in her October 2013 notice of disagreement that the effective date of the grant of DIC benefits should be the date of the Veteran's death due to the Nehmer line of cases and the fact that the Veteran died due a service-connected disability.  The Board is sympathetic to the Appellant's claims; however, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) is a body which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case in the present matter, equitable relief cannot be granted.  

Specifically, VA laws and regulations require that the effective date of any DIC benefits stems from the filing of an informal or formal claim for such benefits.  If an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred; otherwise, the effective date for DIC is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  In this case, the Appellant filed an informal written claim on May 16, 2011, and thus, the RO assigned this date as the instance when entitlement for DIC benefits began.  

During the August 2014 Board hearing and in several lay statements of record, the Appellant and her representative contended that the grant of entitlement to DIC benefits should be assigned an effective date prior to May 16, 2011 because she had a telephone conversation with a VA employee during the month of the Veteran's death regarding VA death pension benefits.  Specifically, she contends that this conversation with a VA employee in November 2004 about death pension benefits should be considered an informal claim for DIC benefits.  She testified that the VA employee told her that she did not qualify for DIC benefits because, at the time, the Veteran's cause of death was not service connected and that she did not qualify for death pension benefits because her income was too high.  She stated during the August 2014 hearing and in the October 2013 notice of disagreement that she did not fill out and file a VA Form 21-534 that was sent to her in a December 2004 letter because she believed that she was not entitled to any benefits after speaking with the VA employee. 

In fact, the claims file does include a VA letter dated December 21, 2004, which offered condolences for her loss and instructed her to submit the attached application for dependent's indemnity compensation, death pension and accrued benefits.  Moreover, this letter stated that "[u]nless [she] file[s] a claim for Dependency and Indemnity Compensation within one year from the date of death, that benefit, if awarded, is only payable from the date VA receives [her] claim."  Furthermore, the letter stated that "[u]nless [she] file[s] a claim for pension within 45 days from date of death, that benefit, if awarded, is only payable from the date VA receives [her] claim."  The claims file does not include evidence that she submitted the attached VA Form 21-534 or that she responded to this letter in any way.  

A specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed in section 3.153) must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.152(a) (2015).  A claim by a surviving spouse for dependency and indemnity compensation will also be considered a claim for death pension and accrued benefits, and a claim by a surviving spouse for death pension will be considered to be a claim for dependency and indemnity compensation and accrued benefits.  38 C.F.R. § 3.152(b)(1).  

Furthermore, these regulations apply to Nehmer-related cases.  In accordance with section 3.152(b)(1), a claim by a surviving spouse for death pension will be considered a claim for DIC.  In all other cases, a claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC.  38 C.F.R. § 3.816(d)(2).  

While it is true that a claim for death pension is also a claim for DIC benefits, there is no proof, other than the Appellant's own lay assertions, that a telephone conversation between the Appellant and a VA employee occurred in November 2004.  Review of the claims file does not reflect any report of a telephone call from the Appellant in which she discussed death pension benefits with a VA employee.  In fact, the first instance in the claims file in which the Appellant contended that such a conversation occurred comes from her October 2013 notice of disagreement, approximately nine years after the alleged telephone conversation took place.  

The presumption of regularity is applicable in this case.  If the Appellant had telephoned VA, as she indicated, it is presumed that a report of contact would have been prepared detailing the information provided in the telephone call and filed in the claims file.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'"  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see YT v. Brown, 9 Vet. App. 195, 199 (1996).  The Appellant has not submitted evidence to rebut the presumption of regularity in favor of VA and, in fact, she and her representative indicated that they could not find any evidence of the telephone conversation, including a report of contact, in the claims file during the August 2014 Board hearing.  While the Appellant has made statements of having telephoned VA regarding death pension inquiries, in the absence of corroborating evidence, her unsupported lay statements do not rise to the level of clear evidence to rebut the presumption of regularity.

For the sake of argument, and assuming that such a telephone conversation occurred in November 2004, the Appellant's telephone conversation with a VA employee regarding death pension benefits would not amount to a formal or informal claim for death pension or DIC benefits.  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  See 38 C.F.R. § 3.151, 3.152 (2015).  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as a friend of a claimant who is not sui juris may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."  

In this case, even though Appellant contends that she filed an informal claim for death pension benefits when she had a verbal discussion over the telephone regarding death pension benefits with a VA employee in November 2004, however, VA regulations and the applicable case law require that even informal claims be in writing.  Thus, even assuming that the November 2004 telephone conversation occurred, the Appellant's statements during this conversation would not amount to an informal claim for death pension benefits or DIC benefits.  

During the August 2014 Board hearing, her representative contended that VA considered the November 2004 telephone conversation as an informal claim because it mailed the December 2004 letter with an attached VA Form 21-534 to the Appellant.  The Board notes that VA routinely mails letters to surviving spouses and children that are similar to the one that was sent to the Appellant in December 2004 once it learns that a Veteran has died.  Thus, there is no evidence that VA's mailing of such a letter to the Appellant indicated that it considered her alleged telephone conversation as an informal claim for death pension benefits.  However, even assuming that a telephone discussion amounts to an informal claim, the Appellant was required to file a formal claim with VA within one year, which she did not do.

Additionally, during the August 2014 Board hearing, the Appellant's representative concluded that the terms "other supporting statements and submissions" in 38 C.F.R. § 3.816(d)(2) for Nehmer-related cases indicates that she did not need to submit a written claim to qualify as an informal claim for DIC benefits.  The Board comes to a different conclusion.  Specifically, 38 C.F.R. § 3.816(d)(2) states that a claim by a surviving spouse for death pension will be considered a claim for DIC.  The Board has found that as a matter of law, the telephone conversation, if any such conversation took place, does not amount to an informal claim for death pension.  The remainder of 38 C.F.R. § 3.816(d)(2) requires that in all other cases a claimant must file an application as well as other supporting statements and submissions in order to be considered a claim for DIC benefits.  As the Appellant had not submitted an application, which needed to be in writing, until May 16, 2011, her telephone conversation in November 2004 does not amount to an informal claim for DIC benefits.

To the extent that the Appellant contends that she was unaware of her eligibility for DIC benefits sooner than May 16, 2011, this argument has no merit, as ignorance of the law does not absolve adherence to it.  Bryan v. West, 13 Vet. App. 482, 486-87   (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.  

The Board has also considered potential applicability of the "substitution rule," which allows for a living person to receive accrued benefits of a deceased in certain circumstances; however, the rule applies only in case of death of a claimant who died on or after October 10, 2008, thus, this rule is not applicable in the present case.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

Therefore, all of the evidence of record indicates that the Appellant's informal claim for DIC benefits was received on May 16, 2011, but no claim or application for entitlement to DIC benefits was received prior to May 16, 2011.  Accordingly, as the preponderance of the evidence is against the entitlement to an effective date prior to May 16, 2011 for DIC benefits based on service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply, and the Appellant's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Significantly, however, in this case, the Appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to an effective date prior to May 16, 2011 for DIC benefits based on service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


